Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
Response to Amendment
The amendment filed 07/12/2021 has been entered.  As directed by the amendment: claims 1 and 19 have been amended; claims 21, 23, and 38 are withdrawn; claims 22 and 24-37 are cancelled; and claims 39-45 have been added.
The amendment is sufficient in overcoming the prior art rejections indicated in the Final Office Action (dated 04/15/2021).
Election/Restrictions
Claims 1-20 (Group I-A) are allowable. The restriction requirement, as set forth in the Office action mailed on 10/09/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/09/2020 is withdrawn.  Claims 21, 23 and 38, directed to a processing method and to the species including a switcher is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael O’Neil on 08/13/2021 and on 08/18/2021.
The application has been amended as follows: 
21.  (Currently Amended)  A laser processing method of processing a processing target object by emitting a laser beam generated in a light source from a laser head while moving the laser head by a robot supporting the laser head, wherein the laser processing method is performed by a control apparatus programed to control start and stop of generation of the laser beam in the light source and to control operation of the robot, the method comprising:
timekeeping by the control apparatus so as to count time elapsed from a first time point,
controlling the light source by the control apparatus such that the light source starts to generate the laser beam at a second time point, the second time point being a time point when a first time as a predetermined time counted by the timekeeping has elapsed from the first time point, and
wherein at or after the first time point, the control apparatus causes the robot to start an operation of accelerating the laser head such that a movement speed of the laser head with respect to the processing target object reaches a target speed at or before the second time point.
23.  (Currently Amended) The laser processing apparatus according to claim 1, further comprising:
a plurality of laser heads configured to emit the laser beam;
a robot apparatus configured to respectively move the plurality of laser heads, the robot apparatus including the robot;
a switcher configured to switch an optical path to guide the laser beam generated in the light source to one of the plurality of laser heads; and
wherein the control apparatus is programed to control a switching operation of the switcher and operation of the robot apparatus,
wherein the plurality of laser heads comprise a first laser head as the laser head 
wherein, the control apparatus is programed to cause, before finishing irradiation of the laser beam on the processing target object by the first laser head, the robot 
38.  (Currently Amended)  A producing method of producing an image forming apparatus in which welding of a frame body is performed by using the laser processing method according to claim 21, wherein the frame body includes the processing target object.
44.  (Currently Amended) A producing method of producing a frame body comprising:
preparing a first member of the frame body, wherein the first member includes a first processing target object;
preparing a second member of the frame body, wherein the second member includes a second processing target object; and
fixing the first member and the second member to each other by laser welding using the laser processing method according to claim [[1]] 21[[.]];
wherein the processing target object includes the first processing target object and the second processing target object.
45.  (Currently Amended)  A producing method of producing an apparatus which comprises an operation portion and a frame body which includes the processing target object, wherein laser welding to produce the frame body is performed by using the laser processing apparatus according to claim 23.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “control apparatus” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic 
Claims 1 and 21:  “…programmed to perform timekeeping to count time elapsed from a first time point…,” “…programmed to control the light source such that the light source starts to generate the laser beam at a second time point, the second time point being a time point when a first time as a predetermined time counted by the timekeeping has elapsed from the first time point…” and “…wherein at or after the first time point…programmed to cause the robot to start an operation of accelerating the laser head…;”
Claim 3: “…programmed to control the light source to stop generation of the laser beam at a third time point…;”
Claim 17: “…programmed to adjust the acceleration rate on a basis of a control point obtained from an angle of a joint of the robot…;” 
Claim 18: “…programmed to adjust the acceleration rate on a basis of time required for a control point obtained from an angle of a joint of the robot…;” and
Claim 20: “programmed to switch a signal at a first time point and performs timekeeping to count time elapsed from the first time point…,”  “…programmed to control the light source such that the light source starts to generate the laser beam at a second time point, the second time point being a time point when a first time as a predetermined time counted by the timekeeping has elapsed from the first time point…,” and “…programmed to cause the robot to start an operation of accelerating the laser head….”

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figure 1, with respect to paragraph 0061, discloses control apparatus 120 including controller 121 and robot controller 122; 
With respect to controller 121, Figure 2 and paragraph 0067 disclose controller 121 being a general-purpose computer including a CPU/processor 301;
With respect to controller 122, Figure 2 and paragraph 0073 disclose controller 122 being a computer including CPU/processor 401; 
With respect to the program for controlling the light source and robot:
 paragraph 0070 discloses that CPU 301 performs timekeeping, while paragraph 0070 discloses that CPU 301 functions as a timer that performs timekeeping of the first time T1 and a timer that performs timekeeping of the second time T2J; 
Paragraph 0104 states “In order to perform processing by irradiating the processing target object W with the laser beam L in a state in which the movement speed of the focal point of the laser beam L is constant at the target speed VW1 or VW2, the laser head 102 needs to be accelerated before the laser head 102 reaches the 1 or VW2. Second times T21 and T22 are respectively times for irradiating the processing target object W with the laser beam L in states in which the laser head 102 is moving at the constant target speeds VW1 and VW2;” 
Paragraph 0105 states “…a period between the time points TP11 and TP21 and a period between the time points TP11 and TP22 are set as the first time T1 for accelerating the laser head 102 with respect to the processing target object W. In addition, by performing an experiment or calculation in advance, a period between the time points TP21 and TP31 is set as the second time T21 for irradiation of the laser beam L, and a period between the time points TP22 and TP32 is set as the second time T22 for irradiation of the laser beam L…;”
Paragraph 0107 states “…Although it is preferable that the speed of the laser head 102 reaches the target speed Vwj and be constant when the first time T1 has elapsed, an error occurs in the speed due to factors such as the position and orientation of the robot 101, the target speed Vwj, and residual deviation derived from continuous operation of the robot 101. Therefore, it is preferable that, among values obtained by the measurement in various conditions, a value with the smallest speed error, that is, the j when the first time T1 has elapsed after starting acceleration of the laser head 102. Although the first time T1 may be varied depending on the target speed Vwj of the laser beam at each welding target portion, the processing of the controller 121 can be more simplified when the first time T1 is set to the same value…;”
With reference to Figure 6 and paragraphs 0122-0125, “…the rising of the signal SB is used as the synchronizing signal SBA. Therefore, the signal SB may shrink whenever before starting supplying the next trajectory data P2 and after the control period of the controller 121 or more time has elapsed since the signal SB has risen. In the example of FIG. 6, when the robot controller 122 commands the position 551 that is an end point of the trajectory data P1, the robot controller 122 simultaneously switches the signal SB from on to off. To be noted, although the rising of the signal SB has been used as the synchronizing signal SBA, the synchronizing signal SBA is not limited to this, and shrinkage of the signal SB may be used as the synchronizing signal SBA…”
“…When the first time T1 has elapsed, the laser head 102 has reached a constant speed state at the target speed VW1 for welding, and the control point is positioned at the commanded 1 illustrated in FIG. 3. Therefore, the controller 121 controls the laser oscillator 103 to generate the laser beam L when the first time T1 has elapsed after receiving the synchronizing signal SBA that is the rising of the signal SB, that is, when timekeeping of the first time T1 is finished. This time point is indicated as the time point TP21 in FIG. 6. Specifically, the controller 121 switches the laser oscillation command SR1 from off to on at the same time with the finish of timekeeping of the first time T1. That is, the controller 121 commands the laser oscillator 103 to generate a laser beam when the timekeeping of the first time T1 is finished. The laser oscillator 103 monitors the laser oscillation command SR1, and performs laser oscillation when receiving a signal indicating that the laser oscillation command SR1 has been switched from off to on. At the same time, the laser oscillator 103 switches the signal SR2 from off to on…;” and
“…the robot controller 122 causes the robot 101 to start the operation of accelerating the laser head 102 such that the movement speed of the laser head 102 with respect to the processing target object W is constant at the target speed Vwj Then, the controller 121 controls the laser oscillator 103 to generate the laser beam when the first time T1 has elapsed after starting the acceleration of the laser head 102. The controller 121 detects the start of acceleration of the laser head 102 caused by the control of 
With respect to claims 17 and 18 (obtaining an angle of a joint), paragraph 0077 discloses using a plurality of encoders that serve as position sensors that detects the rotation angles or positions of the motors of the robot, whereas paragraph 0082 discloses controller 122 obtaining signals from the encoders.  Paragraph 0083 discloses that resolvers may be used instead.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Reasons for Allowance

The prior art of record does not teach or suggest using a control apparatus that is programmed to “control the light source such that the light source starts to generate the laser beam at a second time point, the second time point being a time point when a first time as a predetermined time counted by the timekeeping has elapsed from the first time point” and programmed to, at or after the first time point, “cause the robot to start an operation of accelerating the laser head such that a movement speed of the laser head with respect to a processing target object reached a target speed at or before the second time point” as required in claims 1 and 21.  
U.S. Publication 2010/0174407 to Fukuwa is regarded as the closest prior art to the claimed invention.  Fukuwa is directed to “a laser processing robot control system that facilitates a laser processing teaching operation” (para. 0003). Fukuwa details the laser processing robot control system (Fig. 1) including a robot (1), a laser beam scanning device (3), a laser oscillator (5), and a controlling apparatus (7), where the controlling apparatus includes a processing spot storing section (21), a robot controlling section (22), a scan pattern storing section (23), a scan pattern generating section (24), and a laser beam scan controlling section (25). Paragraph 0025 states the following:
The robot controlling section is configured to control a movement of the robot to selectively move the laser beam scanning device to a prescribed position from which the laser beam scanning device can irradiate the laser beam at the processing spot. The scan pattern storing section is configured to store information of a scan pattern of the laser beam scanned by the laser beam scanning device. The laser beam scan controlling section is configured to retrieve the information of the scan pattern stored in the scan pattern storing section when the laser beam scanning device is moved to the prescribed position by the robot controlling section, and to control the laser beam scanning device to scan the laser beam at the processing spot in the scan pattern based on the posture of the robot detected by the posture detecting section and the information of the scan pattern retrieved from the scan pattern storing section.



Fukuwa, in paragraph 0056, discloses the following:
The robot controlling section 22 is configured to control a rotation amount of each of the motors provided in the axes of the robot 1 based on the teaching data stored in a memory device (not illustrated) in the robot controlling section 22, thereby controlling the laser beam scanning device 3 to stop in sequence at predetermined positions, for example a predetermined position from which the laser beam can be irradiated at the welding spot disposed on the workpiece W. The robot control apparatus 22 is also configured to detect or recognize the posture of the robot 1 based on the rotation amount (e.g., an output value from an encoder of the motor) of each of the motor provided in the axes of the robot 1. Therefore, the robot controlling section 22 also constitutes a posture detecting section that is configured to detect the posture of the robot 1. The robot controlling section 22 is also configured to determine if the laser beam scanning device 3 is positioned to irradiate the laser beam at a certain welding spot on the workpiece W based on the robot posture detected.


	In Fukuwa, the control program is depicted in Figure 7, reproduced below.

    PNG
    media_image1.png
    825
    432
    media_image1.png
    Greyscale


	Here, the control program of Fukuwa is distinct from that interpreted under 35 USC 112 (f). That is, in Fukuwa, Step S9 best corresponds to the activation of the light source, which occurs at some point in time. If S1/S2 is assumed to correspond to a first time point, then S9 may be regarded as occurring some time after the first time point. In the control program shown in Figure 7, the laser beam is generated after movement of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761